UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOANNE WITCHKO, Derivatively on Behalf
of Nominal Defendant AMERICAN REALTY     Lead Case No. 1:15-cv-06043-AKH
CAPITAL PROPERTIES, INC. ,
                                         (Consolidated with Case No.
                  Plaintiff,             1: l 5-cv-08563-AKH)

      V.

NICHOLAS S. SCHORSCH, et al.,

                  Defendants,
                                             USDC SDNY
                                             DOCUMENT
      -and-                                  ELECTRONI CA LLY FILED

AMERICAN REALTY CAPITAL
                                             DOC#:           '   l


PROPERTIES, INC. ,                           DATE FI LED: \ /2_2/20)1)
                                                              I        I



                  Nominal Defendant.
         PLEASE TAKE NOTICE that Nominal Defendant American Realty Capital Properties,

Inc. (n/k/a VERBIT, Inc.) (the "Company"), by its undersigned attorneys, files this motion for

leave to file under seal the Company's letter to this Court dated January 17, 2020 (the "Letter"). 1

The Company is filing this motion because the Letter contains references to Derivative Counsel's

billing records that were attached as exhibits to the Supplemental Declaration of Matthew M.

Houston in Support of Derivative Counsel's Motions For Final Approval of Derivative Settlement

and Award of Attorney's Fees and Reimbursement of Expenses (Dkt. No. 301), which records the

Court granted leave to file under seal in its January 14, 2020 order (Dkt. No. 303). Accordingly,

in accordance with Rule 4 of this Court's Individual Rules, the Company is contemporaneously

herewith (i) filing on ECF a redacted copy of the Letter, (ii) submitting an unredacted copy of the

same to the Court, and (iii) serving upon the other parties in the above-captioned action unredacted

copies of the same.

         Notwithstanding the foregoing, the Company does not believe that sealing of the Letter or

the billing records is appropriate, and the Company requests that this motion be denied.

         As this Court has observed in these cases on a number of occasions, there is a "presumption

of public access" to judicial documents, which may be rebutted only "where 'the proponent of

sealing .. . demonstrate[s] that [dis]closure is essential to preserve higher values and is narrowly

tailored to serve that interest." In re American Realty Capital Properties, Inc. Litig. , No. 1: 15-mc-

00040-AKH ("Class Action"), Dkt. No. 752 (Mar. 25, 2019) (quoting Bernstein v. Bernstein

Litowitz Berger & Grossmann LLP, 814 F.3d 132, 144 (2d Cir. 2016)); see also Class Action Dkt.

No. 589 (July 18, 2018) ("The motion and exhibits contain a large swath of materials, none of

which is sensitive enough to outweigh the strong public interest in disclosure of judicial



1
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Letter.


                                                 - 1-
documents." (citing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006));

Class Action Dkt. No. 572 (Apr. 18, 2018) (similar).

       Derivative Counsel's 4 74 pages of billing records do not meet that high burden. In their

motion to seal the billing records, Derivative Counsel's sole basis for seeking to seal the billing

records was that the records were "subject to the attorney client privilege and should be withheld

from public disclosure." (Dkt. No. 300 at 1-2.) As the Letter makes clear, however, many (if not

most) of the billing entries have no claim whatsoever to being privileged, as they simply reflect

tasks that were performed by counsel, rather than revealing attorney work product or confidential

communications. And even if certain billing entries were subject to attorney-client privilege,

Derivative Counsel have made no attempt to justify keeping the entirety of the 474 pages of billing

records out of the public view. See Fashion Exchange LLCv. Hy brid Promotions, LLC, 2019 WL

5693374, at *3 (S.D.N.Y. Nov. 4, 2019) (denying motion to seal billing records and holding that

"Defendants' counsel's conclusory assertion of privacy interests in its billing entries is insufficient

to overcome the presumption of public access").

       In any event, any claim of privilege over the billing records was waived when, as confirmed

in their motion to seal (Dkt. No. 300 at 1), Derivative Counsel provided the records to the

defendants in this action-their adversaries. See, e.g., Kleeberg v. Eber, 2019 WL 2085412, at *7

(S.D.N.Y. May 13, 2019) ("Attorney-client privilege generally is waived if the holder of the

privilege discloses or consents to disclosure of privileged communications to a third party.").

       Accordingly, there is no basis for keeping the billing records under seal, and this motion

should be denied.




                                                 -2-
Dated:   January 17, 2020
         New York, New York




                              ::Bwfitd!  .· . Edelman
                                    Antonia M. Apps
                                    Jed M. Schwartz
                                    Jonathan Ohring
                                    55 Hudson Yards
                                    New York, New York 10001
                                    Telephone: (212) 530-5000

                                    Jerry L. Marks
                                    2029 Century Park East, 33rd Floor
                                    Los Angeles, CA 90067-3019
                                    Telephone: (424) 386-4000

                              Attorneys for Nominal Defendant American
                              Realty Capital Properties, Inc. (nlk/a VEREIT,
                              Inc.)




                              -3-
